             Case 7:18-cv-06697-KMK Document 79 Filed 07/29/20 Page 1 of 1




                                        JOINT LETTER


                                           July 27, 2020


Via ECF
Honorable Judith C. McCarthy
United States District Court
300 Quarropas Street
White Plains, NY 10601-4150

            Re:   Holland v. Matos, et al., 18 Civ. 6697 (KMK) (JCM)

Your Honor:

       The undersigned counsel for all parties write to request an extension of the deadline to
complete fact discovery until August 28, 2020. Brenda Tokash, a non-party witness, was
scheduled to be deposed on July 29, 2020. On July 25, 2020, Ms. Tok
counsel that she was unable to attend her July 29 deposition due to a medical issue and asked to
postpone the deposition until the week of August 24, 2020. Counsel for all parties have agreed to
                                        further agreed to request an extension of the discovery
deadline so that Ms. Tokash s deposition can be taken in late August.

      In light of the above, the parties request that the Court extend the deadline to complete fact
discovery until August 28, 2020.
                                      Respectfully submitted,


SCOTTHULSE, PC                                       KRAMER LEVIN NAFTALIS & FRANKEL LLP
Luis F. Calvo                                        Michael Cohen
One San Jacinto Plaza                                1177 Avenue of the Americas
201 E. Main Drive, Suite 1100                        New York, New York 10036
El Paso, Texas 79901                                 (212) 715-9230
(915) 533-2493                                       Attorneys for Thomas Matos, Nanci Matos
Attorneys for Greg Holland                           & BestLife Gifts, LLC.




1181381.1
